Being read
a Proclamation was made that if any Person had any answer to make to the afores4 Libel to come into Court and they should be heard, and no person appeared, accordingly the Court was adjourned untill further notice.
[Admiralty Papers, VII, no]
Newport December 20th 1749
Court of Vice Admiralty: The within Libel of Hezekiah Gray against the Brigantine Beauty being read, and Proclamation made for any person or persons to come into Court and make Answer to the s4 Libel: and no person Appearing: It is therefore Consider’d and Decreed that the s4 Hezekiah Gray recover against the Brigantine Beauty for the remainder of his wages the Sum of Twenty Pounds Ten Shillings in Bills of Credit of the old Tenor wth cost of Court and it is further Order’d and Decreed that in case the master and Owners of the s4 Brigantine Shall neglect to pay the s4 Sum for the Space of Ten days after the Date hereof, that then the s4 Brigantine or Such apart of her Tackle furniture or Appurtenances as Shall be Sufficient Shall be Publickly Sold by the Marshall of this Court After having given the usual notice thereof, and that he the s4 Marshall out of the money arising from s4 Sale pay and Satisfy the s4 Hezekiah the above s4 Sum and also the
Cost of this Court. 0 , TAr ,, „ , T ,
0 TAr „ , T , Samuel Wickham Dep* Judge
Colony of Rhode P Court of V. Admt Costs Hezh Gray vs Brign Beauty Viz*
Libel and advo: Fee £ 3.10
Filing and allowing d° 2.10
Citation 1.16
Taking the Vessel in Custody 1.10
Decree etc 6.
Filing papers etc .16.
£16- 2
*519Advo 3.10
Judge 6.10
Regr 3.10
Mar1 2.12
£16: 2